Title: To John Adams from James McHenry, 1 April 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 1 April 1800

The Seccy. of War begs leave to inform the President that commissions have been transmitted, to all the officers of the new regiments whose appointments have been confirmed by the Senate.
It would have been a very useless and unnecessary expence to have made out commissions for those appointed in the recess of the Senate, inasmuch as new ones must have been issued on their appointment being advised by the Senate.
The uniform practice of the office has been, not to issue a commission to any officer whose appointment depended upon the concurrence of the Senate until that concurrence was obtained.
I have the honour to be with the greatest respect, Sir your ob. st.

James McHenry